Vishay Intertechnology and Vishay Precision Group Announce Terms of Replacement Notes and Warrants Malvern, PA – July 21, 2010 – Vishay Intertechnology, Inc. (“Vishay”) (NYSE: VSH) and Vishay Precision Group, Inc. (“VPG”) (NYSE: VPG) today announced the terms of the replacement notes to be issued to holders of Vishay’s exchangeable floating-rate unsecured notes due 2102. Vishay also announced revised terms of its outstanding warrants, and VPG announced the terms of warrants that it has issued. As previously announced, on July 6, 2010, Vishay distributed all outstanding shares of VPG to its stockholders in the form of a tax-free dividend. Pursuant to the put and call agreement related to the exchangeable floating-rate unsecured notes due 2102, as a consequence of the spin-off, Vishay was required to take action so that the existing notes would be exchanged for a combination of new notes of Vishay and notes issued by VPG, based on formulae included in the put and call agreement. The terms of the new Vishay notes and the new VPG notes are based on the terms of the original Vishay exchangeable floating-rate unsecured notes, which were issued on December 13, 2002. Certain terms were determined based upon the respective market values of the common stock of Vishay and VPG on the first ten trading days after the spin-off. The terms of the replacement notes are summarized as follows: Original VishayIntertechnology Notes New Vishay IntertechnologyNotes Vishay Precision Group Notes Issuer Vishay Intertechnology, Inc. Vishay Intertechnology, Inc. Vishay Precision Group, Inc. Maturity December 13, 2102 December 13, 2102 December 13, 2102 Aggregate principalamount outstanding $105,000,000 $95,041,540(approximately 90.52%) $9,958,460(approximately 9.48%) Interest Notes bear interest at three-month LIBOR, reset quarterly. Beginning January 1, 2011, the interest rate may be reduced to 50% of LIBOR if Vishay common stock trades above the interest rate hurdle for 30 or more consecutive trading days prior to that point. Notes bear interest at three-month LIBOR, reset quarterly. Beginning January 1, 2011, the interest rate may be reduced to 50% of LIBOR if Vishay common stock trades above the interest rate hurdle for 30 or more consecutive trading days prior to that point. Notes bear interest at three-month LIBOR, reset quarterly. Beginning January 1, 2011, the interest rate may be reduced to 50% of LIBOR if VPG common stock trades above the interest rate hurdle for 30 or more consecutive trading days prior to that point. Interest payment dates Payable quarterly on March 31, June 30, September 30, December 31 Payable quarterly on March 31, June 30, September 30, December 31 Payable quarterly on March 31, June 30, September 30, December 31 Put / Call rate pershare $17.00 $15.39 $22.57 Aggregate shares issuable upon exchange of notes 6,176,471 6,176,471 441,176 Interest rate hurdle per share $45.00 $40.73 $59.75 Call target price per share $35.00 $31.68 $46.47 Also as a result of the spin-off, holders of Vishay warrants were issued warrants to acquire common stock of VPG, and the existing Vishay warrants were modified. The exercise prices of the modified Vishay warrants and the newly issued VPG warrants were determined based upon the respective market values of the common stock of Vishay and VPG on the first ten trading days after the spin-off. The terms of the warrants are summarized as follows: Original VishayIntertechnology Warrants Modified VishayIntertechnology Warrants Vishay Precision GroupWarrants Issuer Vishay Intertechnology, Inc. Vishay Intertechnology, Inc. Vishay Precision Group, Inc. Underlying shares ofcommon stock –Class A warrants 7,000,000 7,000,000 500,000 Exercise price – ClassA warrants $20.00 $18.10 $26.56 Underlying shares ofcommon stock –Class B warrants 1,823,529 1,823,529 130,252 Exercise price – ClassB warrants $30.30 $27.43 $40.23 Expiration date – allwarrants December 13, 2012 December 13, 2012 December 13, 2012 The summary and descriptions set forth above are provided for informational purposes only. For specific terms and conditions, please refer to the referenced note instrument, put and call agreement, and warrant agreement (filed as Exhibits 4.5, 4.3, and 4.1, respectively, to Vishay’s current report on Form 8-K filed December 23, 2002); Vishay’s registration statement on Form S-3/A (file number 333-102507) filed on March 1, 2004; and VPG’s registration statement on Form 10 filed June 22, 2010. About Vishay
